Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 03/15/2021 have been fully considered. Applicant argues that Norvitz fails to teach “the stored throttle data having been set by or for the recipient user and applicable to at least electronic messages from the given sender that are directed to the recipient user”. Applicant’s arguments are moot as the setting function is afforded little, if any, patentable weight (see the rejections under 35 USC 112, second paragraph set forth below). 
Irrespective of the lack of patentable weight afforded to the contested claim limitations, the prior art to Norvitz nevertheless discloses the setting feature. For example, Norvitz discloses that “throttle data” is set by or for a recipient user applicable to messages from a sender to the recipient in that Norvitz shows a sender setting throttle data related to the delivery of messages from the sender to a recipient user (Norvitz, col. 2:1-39, col. 7:1-50).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 3, applicant s recitation of “computer program code for accessing stored throttle data applicable to the electronic message from the given sender, the stored throttle data having been set by or for the recipient user and applicable to at least electronic messages from the given sender that are directed to the recipient user “would have been unclear to one of ordinary skill in the art. It is unclear whether the setting function is a function enacted by the computer readable medium or merely descriptive of the accessing of the data. The claim is obfuscated such that one of ordinary skill in the art would not know from the claim terms what functions are enacted/required. For purposes of claim interpretation and/or application of prior art, the setting functions will not be afforded much, if any, patentable weight. In order to overcome the rejection applicant should 1) positively recite a setting function; or 2) cancel the language directed to the setting function. 
Claim 3, further recites in association with the determining step (i.e. “determining whether sending or delivery of the electronic message should be deferred…”): “the stored throttle data being set by or for the recipient user and applicable to at least electronic messages from the given sender…” The limitations in this regard are addressed by similar rationale as provided above as it is unclear whether the setting function is enacted by the computer readable 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8086672 to Horvitz.



Regarding claim 3,
Horvitz teaches a non-transitory computer readable medium including at least computer program code for limiting text messages, said computer readable medium comprising: 

computer program code for receiving an electronic message from a given sender, the electronic message being for and directed to a recipient user (col. 1:25-67, co. 7:1-50, receiving electronic message); 

computer program code for accessing stored throttle data applicable to the electronic message from the given sender, the stored throttle data having been set by or for the recipient user and applicable to at least electronic messages from the given sender that are directed to the recipient user (col. 2:1-39, throttle data applicable to message from sender set by or for the recipient user);

computer program code for determining whether sending or delivery of the electronic message should be deferred based on the stored throttle data associated with the given sender, the throttle data being set by or for the recipient user and applicable to at least electronic messages from the given sender that are directed to the recipient user (col. 1:25-67, col. 2:1-39, deferral determination based on data associated with sender); and 

computer program code for deferring sending or delivery of the electronic message from the given sender to a recipient user electronic device if the determining determines that the electronic message should be deferred (col. 1:25-67, col. 2:1-39, deferring sending),

wherein the recipient user electronic device is associated with the recipient user (col. 2:1-39, fig. 1), and

wherein the computer program code for determining determines that sending or delivery of the electronic message to the recipient user electronic device should be deferred based on the stored throttle data associated with the given sender, and wherein at least a portion of the stored throttle data is configured to cause deferral based at least in part on content or context of messages received from the given sender to the recipient user (col. 1:28-67, col. 2:1-39, col. 7:1-50, deferral based on throttle data causing deferral based on content or context of messages).


CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445